                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MITZIE PEREZ, et al.,                          Case No. 17-cv-00454-MMC
                                                       Plaintiffs,                      ORDER DENYING PLAINTIFFS'
                                  8
                                                                                        ADMINISTRATIVE MOTION TO SEAL
                                                  v.                                    PORTIONS OF FIFTH AMENDED
                                  9
                                                                                        COMPLAINT; DIRECTIONS TO
                                  10     WELLS FARGO BANK, N.A.,                        PLAINTIFFS
                                                       Defendant.                       Re: Dkt. No. 261
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs' Administrative Motion, filed July 1, 2019, "to Seal

                                  14   Portions of Plaintiffs' Fifth Amended Complaint."1 Defendant has filed a response and

                                  15   declaration in support thereof. Having read and considered the parties' respective written

                                  16   submissions, the Court rules as follows.

                                  17          In the redacted version of their Fifth Amended Complaint ("5AC"), plaintiffs allege

                                  18   defendant has a policy of denying certain types of credit to aliens who "hold Deferred

                                  19   Action for Childhood Arrivals ('DACA') status" (see 5AC ¶ 2); plaintiffs allege defendant,

                                  20   in furtherance of said policy, uses seven specified "decline codes" that "reflect a credit

                                  21   denial based on alienage and immigration status" (see 5AC ¶¶ 83, 85-86; see also 5AC

                                  22   ¶ 84). As the decline codes have been designated confidential by defendant, plaintiffs,

                                  23   as required by the Civil Local Rules of this district, have redacted said codes from the

                                  24   public version of the 5AC, see Civil L.R. 79-5(e), and, as they correctly note in the instant

                                  25   administrative motion, defendant, as the designating party, has the burden to establish

                                  26
                                  27          1
                                                By order filed concurrently herewith, the Court has approved the parties'
                                  28   stipulation to allow plaintiffs to file a Fifth Amended Complaint.
                                  1    the codes are properly filed under seal, see Civil L.R. 79-5(e)(1).

                                  2           A party seeking to seal a "judicial record . . . must articulate compelling reasons

                                  3    supported by specific fact[s] . . . that outweigh the general history of access and the

                                  4    public policies favoring disclosure, such as the public interest in understanding the

                                  5    judicial process." See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-

                                  6    79 (9th Cir. 2006) (internal quotations, alteration and citations omitted); see also, e.g.,

                                  7    Delphix Corp. v. Actifio, Inc., 2014 WL 4145520, at *2 (N.D. Cal. August 20, 2014)

                                  8    (considering whether movant established "sufficiently compelling reasons" to seal

                                  9    portions of complaint). A showing that consists of "conclusory statements about the

                                  10   content of the documents," e.g., "that they are confidential and that, in general, their

                                  11   production [to the public] would hinder [the designating party's] future operations," is

                                  12   insufficient to establish the requisite "compelling reasons." See Kamakana, 447 F.3d at
Northern District of California
 United States District Court




                                  13   1182; see also Oliner v. Kontrabecki, 745 F.3d 1024, 1026-27 (9th Cir. 2014) (holding

                                  14   "conclusory statement that publication of the [judicial record] will injure the [designating

                                  15   party] in the industry and local community falls woefully short of the kind of showing

                                  16   which raises even an arguable issue as to whether it may be kept under seal") (internal

                                  17   quotation and citation omitted).

                                  18          Here, the declaration filed by defendant in support of the instant motion does not

                                  19   itself address whether the specific denial codes are properly filed under seal. Rather, it

                                  20   asserts that this Court, as well as Magistrate Judge Elizabeth D. Laporte, to whom

                                  21   discovery disputes in the case were referred, have granted prior requests to file "the

                                  22   same or similar documents under seal." (See deVyver Decl. ¶ 3.)2 Each of the

                                  23   referenced sealing orders, however, granted a request to file under seal documents that

                                  24   detail the processes and procedures by which defendant determines whether to provide

                                  25
                                              2
                                  26            The declaration also asserts that plaintiffs have not complied with the procedures
                                       in the parties' Joint Stipulated Protective Order as to challenging an opposing party's
                                  27   designations. (See id. ¶ 4.) Any such failure, however, is not dispositive of the issue
                                       before the Court, which is whether defendant has shown a compelling reason exists to
                                  28   file portions of a pleading under seal. See Kamakana, 447 F.3d at 1178-79.

                                                                                     2
                                  1    credit to applicants, or similar practices by defendant; none of the cited orders addresses

                                  2    whether the denial codes, standing alone, would be properly filed under seal.

                                  3           Defendant also relies on a declaration it previously submitted in support an earlier-

                                  4    filed administrative motion to seal, specifically, the declaration of Pauline Reid, filed April

                                  5    17, 2018. In said declaration, the declarant asserts that certain documents filed in

                                  6    connection with a then-pending motion to strike were sealable because they disclose

                                  7    defendant's "credit underwriting considerations and risk scoring," or "information relating

                                  8    to eligibility and information required from applicants," or "information relating to

                                  9    [defendant's] software and credit decision-making systems." (See Reid Decl. ¶ 5.) The

                                  10   declarant does not address whether, let alone identify any compelling reason why, denial

                                  11   codes, standing alone, are properly filed under seal.

                                  12          Moreover, as plaintiffs point out, defendant previously has placed one of the denial
Northern District of California
 United States District Court




                                  13   codes in the public record. (See Doc. No. 247-1 at 15:18-22.)

                                  14          In light of the above, the Court finds defendant has not shown compelling reasons

                                  15   exist to file the denial codes under seal and, accordingly, plaintiff's administrative motion

                                  16   is hereby DENIED.

                                  17          Accordingly, plaintiffs are hereby DIRECTED to file their Fifth Amended Complaint

                                  18   in the public record and to do so no later than July 19, 2019. See Civil L.R. 79-5(f).

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: July 12, 2019
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
